*635ON PETITION FOR REHEARING
HOBSON, Judge.
The appellant has filed a petition for re-Tiearing wherein it is stated that our original opinion points out that “only the credibility of the plaintiff’s testimony is in doubt.” In reviewing the original opinion the only wording therein which could have misled the appellant is as follows:
■“The conflicting testimony in the case •sub judice arises out of the testimony of the plaintiff in his deposition which was read at the trial and his subsequent testimony in the trial court.”
We hereby substitute for the above quoted language in our original opinion the following:
“A conflict of testimony in the case sub judice arises out of the testimony of the plaintiff in his deposition which was read at the trial and his subsequent testimony in the trial court.”
Petition for rehearing is granted as to the foregoing, and in all other respects our original opinion is adhered to as hereby modified.
LILES, Acting C. J., and PIERCE, J., concur.